DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Applicant’s arguments filed on December 1, 2021 have been received and entered. Claims 1, 5-6, 8-17, 19, 25-28 and 29 are pending in the instant application. 

Election/Restrictions
Applicant’s election of species of strain 129 and endogenous mouse ADAM6a in the reply filed on August 17, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration election of species requirement is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Priority
This application is a CIP of US application no 15/199,575 filed on 06/30/2016 that is a continuation application of US13/843,528 filed on 03/15/2013 that is a CIP of PCT/GB2012/052956 filed on 11/29/2012 that claims priority from a foreign application filed in UNITED KINGDOM 1122047.2 on 12/21/2011. The instant application is a continuation-in part application of 13/310,431, filed on 12/02/2011. The disclosure of the prior-filed applications, Application Nos. PCT/GB2012/052956, 13/310,431 and 1122047.2, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 

 (b) transferring said modified first ES cell of step (a) into a first donor mouse blastocyst or earlier-stage embryo of the strain C57B1/6; (c) implanting the blastocyst or earlier-stage embryo modified in step (b) into a foster mouse mother, and (d) providing a precursor mouse therefrom,  and said one or more unrearranged human JH gene segments of part (a); the method further comprising; (e) providing a second ES cell from said precursor mouse; 7USSN: 15/955,216 Response to non-final Office Action of October 16, 2020 Response filed April 16, 2021 (f) modifying the genome of said second ES cell by inserting one or more expressible ADAM6-encoding nucleotide sequences into the genome of said second ES cell; and (g) transferring said second ES cell modified in step (f) into a second donor mouse blastocyst or earlier-stage embryo; (h) implanting the second blastocyst or earlier stage embryo modified in step (g) into a second foster mouse mother; and (i) providing said transgenic mouse there from (claim 1)
(A) providing an ES cell from said precursor mouse of step (d) or an ES cell from 
said transgenic mouse of step (i) and (B) modifying the genome of said ES cell of step A, by inserting said one or more unrearranged human VL gene segments and said one or more unrearranged human JL gene segments in operable linkage to a downstream constant (C) region (claim 28). 
The priority document fails to provide enabling support for providing a precursor mouse as required by step (1) and providing ES cell from said precursor mouse and modifying the genome of said second ES cell (derived from precursor mouse) by inserting one or more expressible ADAM6-encoding nucleotide sequences into the genome of said second ES cell. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for methods as recited in claims 1, 25-29 of the instant application. Therefore, the effective filing date for instant claims 1, 5-6, 8-17, 19, 25-28 and 29 is 03/15/2013. 
Claims 1, 5-6, 8-17, 19, 25-28 and 29 are under consideration.
Response to arguments
	Applicant argues that the priority documents filed in December of 2011 describe the instant methods including the steps of providing a second ES cell from precursor mouse; (f) 
embryo; (h) implanting the second blastocyst or embryo modified in step (g) into a second foster mouse mother; and (1) providing said at least one pair of breeding mice therefrom as being claimed in this application. Applicants’ arguments have been fully considered, but are not found persuasive.
	In the instant, priority document fails to provide enabling support for providing a precursor mouse as required by step (1) and providing ES cell from said precursor mouse and modifying the genome of said second ES cell (derived from precursor mouse) by inserting one or more expressible ADAM6-encoding nucleotide sequences into the genome of said second ES cell. The document only provides explicit support for simultaneously or separately from step (c) or (d), inserting into the ES cell genome one or more ADAM6-encoding nucleotide sequences. However, claims require second ES cells from precursor mouse. 

New-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-15, 17-19, 25-28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011 or McWhirter et al US20130198879, EFD, 08/05/2011). 
Claim interpretation: The only active method step of the independent claims is to express "said antibody from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody" (e.g. Claim 1, lines 6-8). The subsequent 'wherein' clauses are considered product-by-process limitations. The  recitation of a process limitation in the claims, directed to the recited B cell derived from herein said human IgH chain or said human IgH chain variable region is of a B cell or a hybridoma thereof, of a transgenic mouse contacted with said antigen, wherein said transgenic mouse In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a 
With respect to claims 1, 12, 14, 16-17, 27, Macdonald teaches a method of producing an antigen specific antibody, said method comprising expressing antigen or antigen binding fragment from a cells comprising nucleic acid encoding human IgH and mouse IgH chain and a nucleic acid encoding human Igk chain variable regions and mouse Ck constant regions, wherein cells is a B cell or hybridoma, and wherein said human IgH and human Igk chain is derived from the mouse of (see example 6, para. 363, 366, claims 1, 9, 23-24 and 26). It is disclosed that antigen specific B cells are isolated directly from immunized mice and screened using standard techniques, including to obtain human antibodies specific for an antigen of interest s (see para. 135, 363 and reference therein of Stevens).
Macdonald teaches mouse contains in its germline eighteen human VH gene segments and all of the human DH and JH gene segments combined with sixteen human VK gene segments and all the human JK gene segments. Since the genomic regions encoding the mouse VH, DH and JH gene segments, and VK and JK gene segments, have been completely replaced, antibodies produced by all versions of mice contain human variable regions linked to mouse constant regions (see para. 246, 334). In some embodiments, Macdonald teaches replacement of certain mouse constant region gene sequences with human constant gene sequences results in mice with hybrid immunoglobulin loci that make antibodies that have human variable regions and human constant regions, suitable for, e.g., making fully human antibody fragments, e.g., fully human Fab's (see para. 244). It is noted that expressing IgH light chain variable region is of a B cells derived from a transgenic mouse contacted with said antigen is interpreted as product by process claim and therefore process of making transgenic mouse whose genome comprises homozygous for a chimeric Ig light chain is not given patentable weight as discussed supra. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	It is further disclosed that Macdonald teaches construction of a DNA construct for inserting one or more ADAM6 coding sequences (e.g., encoding mouse Adam6a and Adam6b   Example 1 discloses the insertion of human Vk and Jk gene segments into the endogenous mouse k light chain locus so that the human Vk and Jk gene segments are operably connected to the endogenous mouse k light chain constant region (i.e., Ck). The mouse V and J gene segments were deleted by direct replacement of about three million base pairs of mouse  light chain variable gene sequence with about a half a million human k light chain variable gene sequence (see paragraphs [000331]-[000333], FIGs. IB, 2C and 2D; and Tables 2 and 4). In Example 2, MacDonald discloses homozygous mice with various portions of human heavy and k light chain variable region genes (e.g., see also Table 5) (limitation of claim 27-29).  Examples 7-11 of this document disclose insertion of mouse ADAM6 genes into a humanized heavy chain variable gene locus and restoration of wild-type level fertility in mice having a humanized heavy chain immunoglobulin locus (see paragraph [000335]).  Example 7 discloses the construction of a DNA construct for inserting one or more ADAM6 coding sequences (e.g., encoding mouse Adam6a and Adam6b proteins) into the genome of mouse embryonic stem (ES) cells, which ES cell genome included an endogenous heavy chain locus that contained human VH, DH and JH gene segments operably connected to endogenous mouse constant regions (see paragraph [000372]). Mice homozygous for insertion of human VH, DH and JH gene Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). "Products of identical chemical composition cannot have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art transgenic mouse does not inherently possess the same human IgH/IgL as the instantly claimed transgenic mouse.
Regarding claims 6-12, 14, MacDonald discloses that the mouse further comprises an ectopic homozygous targeted insertion of the mouse ADAM6a and ADAM6b genes into chromosome 12 as discussed above (also in claims 1 and 2 of ‘798). It is further disclosed that mouse genome comprises a nucleic acid sequence encoding a mouse ADAM6 protein or an ortholog or homolog thereof or a functional fragment of the corresponding ADAM6 protein at the endogenous immunoglobulin locus (claim 3 of ‘798). MacDonald further teaches that the nucleic acid sequence encodes a mouse ADAM6a protein and/or ADAM6b protein, or an ortholog, a homolog or a functional fragment thereof. (see claim 8 of ‘798). In one embodiment, 
With respect to claims 13-14, MacDonald teaches addition of a rat ADAM6 or, in some embodiments, an ortholog of a rat ADAM6 (e.g., an ADAM6 ortholog from another rat strain or species, or, in one embodiment, from a mouse) (see para. 227). 
With respect to claim 15, MacDonald teach that the  human IgH variable region gene segments are operably linked to said an enhancer and said C region at a human/mouse junction; wherein said homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a 3' end,   wherein DNA between said 3' end of said human JH6 gene segment and said human/mouse junction is about 200bp that is less than 2kb and comprises human IgH JC intronic DNA joined to mouse DNA at said human/mouse junction (see figure below and para. 329).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

MacDonald teaches humanization of the immunoglobulin loci was carried out in an F1 ES line (F1 H4, Valenzuela et al., 2003), derived from 129S6/SvEvTac and C57BL/6NTac heterozygous embryos. The human heavy chain germline variable gene sequences are targeted to the 129S6 allele, which carries the lgMa haplotype, whereas the unmodified mouse C576BL/6N allele bears the IgMb haplotype (see para. 342). 

With respect to claim 26, MacDonald teaches humanization of the immunoglobulin loci was carried out in an F1 ES line (F1 H4, Valenzuela et al., 2003), derived from 129S6/SvEvTac and C57BL/6NTac heterozygous embryos. The human heavy chain germline variable gene sequences are targeted to the 129S6 allele, which carries the lgMa haplotype, whereas the unmodified mouse C576BL/6N allele bears the lgMb haplotype (see para. 342) (McWhirter, para. 260). Since the recited B cell derived from herein said human IgH chain or said human IgH chain variable region is of a B cell of an antigen-contacted transgenic mouse is structurally and functionally appears to be same and claim 1 does not specify a particular sequence of human IgH. Therefore, any teaching of an IgH derived from the B cells of the mouse disclosed in Macdonald et al or McWhirter anticipates the claims.  product by process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Thus, Macdonald et al or McWhirter is considered to anticipate the instantly claimed method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region, the method comprising the step of expressing the antibody or antigen binding fragment thereof, from a cell, wherein the B cell comprises a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody. 
Accordingly, Macdonald et al or McWhirter anticipate claims 1, 5-15, 17-19, 25-28 and 29.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing Macdonald including the requirement with respect to step of transferring the modified ES cell of step (a) into a C37BL/6 blastocyst and implanting the modified blastocyst in a foster mother female, and generating a precursor mouse 
As an initial matter, applicant should note that claims as constructed active method step of the independent claims is to express "said antibody or antigen binding fragment thereof from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody" (e.g. Claim 1, lines 6-8). The subsequent 'wherein' clauses are considered product-by-process limitations. The  recitation of a process limitation in the claims, directed to the recited B cell derived from wherein said human IgH chain or said human IgH chain variable region is of a B cell or a hybridoma thereof, of a transgenic mouse contacted with said antigen, wherein said transgenic mouse contacted with antigen comprises a plurality of B cells comprising nucleic acid encoding and expressing chimeric IgH heavy chains comprising human IgH variable and mouse constant regions, wherein said plurality of B cells expresses antibody specific for said antigen, wherein the germline of said transgenic mouse is homozygous for: (i) a chimeric heavy chain immunoglobulin (IgH) locus comprising human gene segments comprising one or more unrearranged human VH gene segments, one or more unrearranged human D gene segments and one or more unrearranged human JH gene segments, wherein said human gene segments are operably linked to a downstream constant (C) region comprising an endogenous C gene at an endogenous IgH locus, and (ii) one or more expressible ADAM6-encoding nucleotide sequences, from which the antigen specific antibody comprising a human IgH chain variable region is expressed from the generically recited B-cell, and process of making said mouse is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody comprising the human IgH chain variable region. Absent a showing that the process of making the mouse 
It is emphasized that recitation of wherein clause of said transgenic mouse is produced by a method comprising: steps (a) to (i) as argued by applicant is product by process limitation (see MPEP2113). "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the B-cell or hybridoma derived therefrom and thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited host cell is immaterial to their patentability. In response to applicant’s argument that mouse of Macdonald do not express ADAM6, it is noted that art teaches mouse genome comprises an ectopic ADAM6 sequence that encodes a functional ADAM6 protein, a replacement of all or substantially all mouse VH gene segments with one or more human VL gene segments, a replacement of all or substantially all mouse DH and JH gene segments with human JL gene segments (see para. 270, 275).  Thus, the nucleic acid encoding human IgH chain or said human IgH chain variable region from the B cell or a hybridoma thereof, of a transgenic mouse contacted with said antigen as disclosed in MacDonald appears to be structurally and functionally similar. Where the claimed and prior art B-cell from the transgenic mouse contacted with the antigen are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
The active method step of Claim 1 is to express an antibody from a cell, wherein the cell comprises a nucleic acid encoding a human IgH chain variable region, wherein said nucleic acid is isolated from a B cells of the transgenic mouse whose genome comprises a human/mouse chimeric 
Examiner’s note: Should applicant amend the claim to positively recite the method step of producing transgenic for using B-cell from said mouse to express human IgH chain or said human IgH chain variable region or provide evidence that human IgH chain derived from B cell of prior art would distinct form one disclosed in Macdonald, instant rejection may be overcome pending further consideration. 

Withdrawn-Claim Rejections - 35 USC § 103 
Claims 1, 5-6, 8-17, 19, 25-26, 27-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, EFD, 02/02/2011)/ McWhirter et al (US20130198879, , EFD, 08/05/2011) as evidenced by Stevens et al (US20070280945), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528), Jackson Lab Resource Manual (A Jackson Laboratory Resource Manual. 2007. Pp. 1-27, art of record). Upon further consideration, rejection of claims 1, 5-6, 8-17, 19, 25-26, 27-28 and 29 are withdrawn in view of new grounds of rejection that are presented below. 
Claims 1, 5-6, 8-17, 19, 25-26, 27-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, EFD, 02/02/2011)/ McWhirter et al (US20130198879, , EFD, 08/05/2011) as evidenced by Stevens et al (US20070280945), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528), Jackson Lab Resource Manual (A Jackson Laboratory Resource Manual. 2007. Pp. 1-27, art of record) and Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed supra. 
Claims 1, 16, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ McWhirter et al (US20130198879, dated 08/01/2013, EFD, 08/05/2011) as evidenced by Stevens et al (US20070280945), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528), Jackson Lab Resource Manual (Ray Lambert et al. 2007. Pp. 1-27) ,  Macdonald (hereafter 2, USP9844212, dated 12/19/2017, .

New--Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-17, 19, 25-26, 27-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, EFD, 02/02/2011)/ McWhirter et al (US20130198879, EFD, 08/05/2011) as evidenced by Stevens et al (US20070280945, dated 12/6/2007), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006)/ Bradley et al (WO/2011/004192, dated 1/13/2011, IDS), Adams (Genomics. 2005 December; 86 (6):753-8), Jackson Lab Resource Manual (A Jackson Laboratory Resource Manual. 2007. Pp. 1-27, art of record). 
Claim interpretation: The only active method step of the independent claims is to express "said antibody thereof from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody". The subsequent 'wherein' clauses are considered product-by-process limitations. The  recitation of a process limitation in the claims, directed to the recited B cell derived from herein said human IgH chain or said human IgH chain variable region is of a B cell or a hybridoma thereof, of a transgenic mouse contacted with said antigen, wherein said transgenic mouse contacted with antigen comprises a plurality of B cells comprising nucleic acid encoding and expressing chimeric IgH heavy chains comprising human IgH variable and mouse constant regions, wherein said plurality of B cells expresses antibody specific for said antigen, wherein the germline of said transgenic mouse is homozygous for: (i) a chimeric heavy chain immunoglobulin (IgH) locus comprising human gene segments comprising one or more unrearranged human VH gene segments, one or more unrearranged human D gene segments and one or more unrearranged human JH gene segments, wherein said human gene segments are operably linked to a downstream constant (C) region comprising an endogenous C gene at an endogenous IgH locus, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited host cell is immaterial to their patentability.
With respect to claims 1, 5-6, 12, 14, 17, 27, Macdonald teaches a method of producing an antigen specific antibody, said method comprising expressing antigen or antigen binding fragment from  cells comprising nucleic acid encoding human IgH and mouse IgH chain and a nucleic acid encoding human Igk chain variable regions and mouse Ck constant regions, wherein cells is a B cell or hybridoma, and wherein said human IgH and human Igk chain is derived from the mouse immunized with an antigen (see example 6, para. 252, 253, 363, 366). It is disclosed that antigen specific B cells are isolated directly from immunized mice and screened using standard techniques, including to obtain human antibodies specific for an antigen of interest as e.g., making fully human antibody fragments, e.g., fully human Fab's (see para. 244) (McWhirter, para. 179, figure 1A-B).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Igk locus depicted above comprises (i)   human Vk gene segments and human Jk gene segments, wherein said Jk gene segments comprise a 3' human Jk gene segment, (ii) a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA upstream of at a chimeric junction and comprising said enhancer, and (iii) said C region at the endogenous Igk locus, said recombinant Igk locus such that said human Ig K variable region gene 11USSN: 15/955,216 Preliminary Amendment segments are operatively linked to said constant region at the endogenous Igk locus, wherein the distance from said 3' human Jk gene segment to said chimeric junction is about 200bo that is less than 2kb  and wherein said chimeric JC intron comprises less than the complete mouse JC intron (see fig above and para.329).  Example 1 discloses the insertion of human Vk and Jk gene segments into the endogenous mouse k light chain locus so that the human Vk and Jk gene segments are operably connected to the endogenous mouse k light chain constant region (i.e., Ck). The mouse V and J gene segments were deleted by direct replacement of about three million base pairs of mouse  light chain variable gene sequence with about a half a million human k light chain variable gene sequence (see paragraphs [000331]-[000333], FIGs. IB, 2C and 2D; and Tables 2 and 4). In Example 2, MacDonald discloses homozygous mice with various portions of human heavy and k light chain variable 
Regarding claims 1, and 28-29, MacDonald teach producing at least a pair of humanized mouse comprising human heavy and/or kappa light chain variable gene segment that is produced by modifying a heavy chain allele of F1H4 (a 129B6/F1-derived ES line) ES cell by inserting human heavy and/or kappa light chain variable gene segment  in operable linkage to a downstream constant C region at an endogenous IgH/L locus (see para, 324 and 334) (McWhirter para. 254, 260, 346, 351); (b) transferring said modified first ES cell of step (a) into a donor mouse blastocyst or earlier-stage embryo of  to provide a mouse  therefrom. MacDonald  teaches that the method further comprising;  providing the ES cell from said humanized mouse discussed above and electroporating said ES containing the humanized heavy chain locus to create modified ES cells comprising a mouse genomic sequence ectopically placed that comprises mouse ADAM6 sequences within a humanized heavy chain locus, and selecting the targeted ES cells as donor ES cells to introduce into a mouse embryo to produce a mouse bearing a humanized heavy chain locus containing an ectopic mouse genomic sequence comprising mouse ADAM6 sequences (see para. 377 and 378). It is disclosed that the humanization of the immunoglobulin loci is carried out in an ES line derived from 129S6/Sv and C57B (see para. 342).  
Regarding claims 6, 8-14, MacDonald discloses that the mouse further comprises an ectopic homozygous targeted insertion of the mouse ADAM6a and ADAM6b genes into chromosome 12 as discussed above (also in claims 1 and 2 of ‘798) (McWhirter, para. 36). It is further disclosed that mouse genome comprises a nucleic acid sequence encoding a mouse ADAM6 protein or an ortholog or homolog thereof or a functional fragment of the corresponding ADAM6 protein at the endogenous immunoglobulin locus (claim 3 of ‘798). MacDonald further teaches that the nucleic acid sequence encodes a mouse ADAM6a protein and/or ADAM6b protein, or an ortholog, a homolog or a functional fragment thereof. (see claim 8 of ‘798). In one embodiment, the nucleic acid sequence comprises a sequence encoding mouse ADAM6a or functional fragment thereof and/or a sequence encoding mouse ADAM6b or functional fragment thereof, wherein the ADAM6a and/or ADAM6b or functional fragment(s) thereof is operably 
With respect to claim 13, MacDonald teaches addition of a rat ADAM6 or, in some embodiments, an ortholog of a rat ADAM6 (e.g., an ADAM6 ortholog from another rat strain or species, or, in one embodiment, from a mouse) (see para. 227). 
With respect to claim 15, MacDonald teach that the  human IgH variable region gene segments are operably linked to said an enhancer and said C region at a human/mouse junction; wherein said homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a 3' end,   wherein DNA between said 3' end of said human JH6 gene segment and said human/mouse junction is about 200bp that is less than 2kb and comprises human IgH JC intronic DNA joined to mouse DNA at said human/mouse junction (see figure below and para. 329) (McWhirter, figure 1A-3).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 16, MacDonald discloses that the mouse further comprises a replacement of all the light chain variable locus (V and J) with human Ig light chain variable locus. In a specific embodiment, the V, J, and C are kappa and lambda light chain sequences (para. 263-274) (McWhirter, para. 7, 24-27, 249). MacDonald also discloses human and mouse bacterial artificial chromosomes (BACs) used to insert human heavy chain V, D, and J gene segments and human light chain V and J gene segments into the endogenous mouse heavy chain and light chain loci so that the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are operably connected to endogenous mouse heavy and light chain 
With respect to claims 17, MacDonald discloses eliciting a humoral immune response in mice homozygous for the human heavy and kappa light chain variable locus that further comprises ectopic ADAM6 by a multi-antigen immunization scheme followed by antibody isolation and characterization (page 97-98, para. 402) (McWhirte. Para. 157).
Regarding claim 19, MacDonald teaches that the humoral immune system of the mouse functions like that of a wild-type mouse. It is disclosed that the B cell development is unhindered in any significant respect and a rich diversity of human variable regions is generated in the mouse upon antigen challenge meeting the limitation of B cell compartment in said mouse are normal (see para. 242) (McWhirte, para. 177). 
With respect to claim 26, MacDonald teaches humanization of the immunoglobulin loci was carried out in an F1 ES line (F1 H4, Valenzuela et al., 2003), derived from 129S6/SvEvTac and C57BL/6NTac heterozygous embryos. The human heavy chain germline variable gene sequences are targeted to the 129S6 allele, which carries the lgMa haplotype, whereas the unmodified mouse C576BL/6N allele bears the lgMb haplotype (see para. 342) (McWhirter, para. 260). 
MacDonald/ McWhirter differ from claimed invention by not explicitly disclosing (i) process of humanization produce mouse wherein 100% of B cells in said precursor mouse comprise e unrearranged human heavy chain and/or light chain gene segments and using ES cell from said mouse to produce one pair of breeding mice therefrom and (ii) said mouse is 129Sv strain and/or AB2.2.
However, at the time of the invention, it was routine in art to produce mouse in a Rag-1 or Rag-2 deficient background carrying human immunoglobulin (Ig) heavy and light chain transgenes and lacking functional murine Ig heavy and kappa light chain genes, into C57B/6 hybrid blastocysts from RAG-1 or RAG-2 deficient mice (see Lonberg et al example 31). Lonberg teaches that RAG-1 and RAG-2 deficient mice lack murine B and T cells due to an inability to initiate VDJ rearrangement and to assemble the gene segments encoding Igs and T cell receptors (TCR). This defect in B and T cell production can be complemented by injection of wild-type ES cells into blastocysts derived from RAG-2 deficient animals. The resulting chimeric mice produce mature B and T cells derived entirely from the injected ES cells.  It is 
background, or other suitable genetic background which prevents the production of mature host B and T lymphocytes (see page 21). Bradley discloses many clones will generate 100% ES derived mice some will not. Thus, at every step mouse are generated in a RAG-1-deficient background. This provides mice with 100% ES-derived Band T-cells which can be used directly for immunization and antibody production. Cells having a RAG-2 deficient background, or a combined RAG-1/RAG-2 deficient background may be used, or equivalent mutations in which mice produce only ES cell-derived B cells and/or T cells. In order that only the human-mouse lgH or lgK loci are active in these mice, the human-mouse lgH and lgK loci can be engineered in a cell line in which one allele of the lgH or lgK locus has already been inactivated. Alternatively, the inactivation of the host lg locus, such as the lgH or lgK locus, can be carried out after insertion (see page 28). It is disclosed that host embryos are genetically RAG-1 homozygous mutant, a chimera produced by injecting such an embryo will not be able to produce antibodies if the animal's lymphoid tissues are derived from the host embryo. However, JM8 cells and AB2.1 cells, for example, generally contribute in excess of 80% of the somatic tissues of the chimeric animal and would therefore usually populate the lymphoid tissue. JM8 cells have wild-type RAG-1 activity and therefore antibodies produced in the chimeric animal would be encoded by the engineered JM8 ES cell genome only. Therefore, the chimeric animal can be challenged with an antigen by immunization and subsequently produce antibodies to that antigen. This allows one
skilled in the art to test the performance of the engineered human/mouse lgH and lgK loci as
described in the present invention (see figure 19 and 20).  Jackson Lab further teaches it was routine to conduct backcrossing of progeny mice to maintain on a stable inbred background (see pages 7-8). The combination of reference differs from claimed invention by not disclosing said mouse is 129Sv strain and/or AB2.2.

Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to modify the method of obtaining antigen specific antibody  by expressing the IgH chain from a cells , wherein the human IgH chain is derived from mice produced by breeding at least one pair of breeding mice to produce progeny mice, wherein germline of each transgenic mouse comprising a homozygous human heavy chain locus and homozygous ectopic ADAM genes and homozygous for an immunoglobulin kappa (Ig) light chain locus taught by MacDonald/ McWhirter that is produced by inserting human heavy and/or kappa light chain variable gene segment  in operable linkage to a downstream constant C region at an endogenous IgH/L locus in a ES cell  and then  producing said mouse in a Rag-1/ Rag-2 deficient C57 hybrid background carrying human immunoglobulin (Ig) heavy and light chain transgenes as suggested in Lonberg/ Bradley such that all  the B- cells in said chimeric mouse express heavy/kappa light chain variable gene segment and then electroporating ES from said mouse containing the humanized heavy/kappa light chain locus to ectopically place ADAM6 sequences to provide a pair of mouse with a reasonable expectation of success. One of ordinary skill in the art would be motivated to do so because prior art reported Rag1/Rag2 deficient mouse are immunodeficient and provide with 100% ES-cell derived B- and T cells that could be used for immunization and Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed .

Claims 1, 16, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ McWhirter et al (US20130198879, dated 08/01/2013, EFD, 08/05/2011) as evidenced by Stevens et al (US20070280945), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006)/ Bradley et al (WO/2011/004192, dated 1/13/2011, IDS), Adams (Genomics. 2005 December; 86 (6):753-8), Jackson Lab Resource Manual (Ray Lambert et al. 2007. Pp. 1-27) as applied above and further in view of Macdonald (hereafter 2, USP9844212, dated 12/19/2017, EFD06/22/2011)/ Macdonald (hereafter 3, USPGPUB 20130160153, dated 06/20/2013, EFD 12/20/2011).
Claims 16, 27-29 are again included in the rejection to provide evidence of mouse comprising a humanized heavy chain variable locus) that further comprises an ectopic ADAM6 sequence could is bred with a mouse that comprises all light chain human V and human J segments at the mouse lambda locus and/or the mouse kappa locus to produce antigen specific antibody from cells derived from said mouse. 
The combination of references differs from instant invention by not explicitly disclosing producing antigen specific antibody from a cell derive from a mouse being homozygous for-a lambda light chain locus.
Prior to instant invention, Macdonald (2) teaches a mouse whose genome comprises: (a) a first light chain allele comprising human Vλ and Jλ gene segments operably linked to an endogenous mouse Cκ gene such that the mouse expresses an immunoglobulin light chain that comprises a human λ variable domain sequence fused with a mouse κ constant domain; and (b) a second light chain allele comprising human Vκ and Jκ gene segments operably linked to an endogenous mouse Cκ gene such that the mouse expresses an immunoglobulin light chain that comprises a human κ variable domain sequence fused with a mouse κ constant domain. (See abstract). It is further disclosed that the mouse further comprising an immunoglobulin heavy chain allele comprising human V H, D.H, and JH gene segments operably linked to an 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior to modify the method of obtaining antigen specific antibody as disclosed in Macdonald / McWhirter and Lonberg by expressing the antigen specific antibody from a cells derived from a mouse  homozygous for the human heavy and kappa/lambda light chain variable locus that further comprises ectopic ADAM6 as suggested by Macdonald  and McWhirter, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art reported this would allow one of ordinary skill in the art to produce antigen-binding proteins that comprise human λ variable sequences, including human antibodies wherein the mouse exhibits a κ usage to λ usage ratio of about 1:1. One of skill in the art would have been expected to have a reasonable expectation of success in using the transgenic mouse by performing  site specific insertion of human Ig locus in mouse endogenous IgH/L locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing MacDonald/McWhirter differ from claimed invention by not explicitly disclosing process of humanization produce mouse wherein 100% of B cells in said precursor mouse comprise unrearranged human heavy chain and/or light chain gene segments and using ES cell from said mouse to produce one pair of breeding mice therefrom. The steps taught by Lonberg are not the steps recited in the instant method claims, and it would not be useful to use a RAG deficient mouse as a precursor mouse from which to proceed with the instantly recited steps (e) to (1). Lonberg teaches in [0653] of Example 31 that: cell from said mouse to produce one pair of breeding mice therefrom” . the method steps taught by Lonberg are not the steps recited in the instant method claims, and it would not be useful to use a RAG deficient mouse as a precursor mouse from which to proceed with the instantly recited steps (e) to (1). The RAG-related teachings by Lonberg and Chen do not teach or suggest the further requirements of the instant method claims which are distinct from the method steps described in Working Example 7 of both Macdonald and McWhirter. Unlike the method steps of the instant claims which comprises electroporation of two genetically different ES cells using two different targeting vectors, Working Example 7 of Macdonald and McWhirter provides a final single engineered BAC clone that comprises both human unrearranged IgH gene segments and mouse ADAM6a/ADAM6b nucleotide sequences, the single BAC clone then being used for electroporation of ES cells. Applicants’ arguments have been fully considered, but are not found persuasive.
product-by-process limitations. Recitation of wherein clause of said transgenic mouse is produced by a method comprising: steps (a) to (i) as argued by applicant is product by process limitation (see MPEP2113). "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the B-cell or hybridoma derived therefrom and thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody.  Thus, the nucleic acid encoding human IgH chain or said human IgH chain variable region from the B cell or a hybridoma thereof, of a transgenic mouse contacted with said antigen as disclosed in MacDonald appears to be structurally and functionally similar. Where the claimed and prior art B-cell from the transgenic mouse contacted with the antigen are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either obviousness has been established.
In response to applicant's argument that Lonberg and Chen , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The newly cited reference of Bradley et al generating mouse in a RAG-1-deficient background, or other suitable genetic background which prevents the production of mature host B and T lymphocytes (see page 21). Bradley discloses many clones will generate 100% ES derived mice some will not. Thus, at every step mouse are generated in a RAG-1-deficient background. This provides mice with 100% ES-derived Band T-cells which can be used directly for immunization and antibody production. Cells having a RAG-2 deficient lgH or lgK loci are active in these mice, the human-mouse lgH and lgK loci can be engineered in a cell line in which one allele of the lgH or lgK locus has already been inactivated. Alternatively, the inactivation of the host lg locus, such as the lgH or lgK locus, can be carried out after insertion (see page 28). It is disclosed that host embryos are genetically RAG-1 homozygous mutant, a chimera produced by injecting such an embryo will not be able to produce antibodies if the animal's lymphoid tissues are derived from the host embryo. However, JM8 cells and AB2.1 cells, for example, generally contribute in excess of 80% of the somatic tissues of the chimeric animal and would therefore usually populate the lymphoid tissue. JM8 cells have wild-type RAG-1 activity and therefore antibodies produced in the chimeric animal would be encoded by the engineered JM8 ES cell genome only. Therefore, the chimeric animal can be challenged with an antigen by immunization and subsequently produce antibodies to that antigen. This allows one skilled in the art to test the performance of the engineered human/mouse lgH and lgK loci as described in the present invention (see figure 19 and 20).
In response to applicant’s argument that the wherein clause comprises electroporation of two genetically different ES cells using two different targeting vectors, it is noted that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). It should be noted that the ultimate goal of instant application is to produce a mouse having a genome in the germline comprising a modification of an immunoglobulin heavy chain locus, wherein the modification to the immunoglobulin heavy chain locus comprises the replacement of 
On pages 22-23 of the applicant’s argument, applicant assert that priority document 61497650 does not provide fertility status of the mouse in which the ectopic genomic fragment comprising a mouse ADAM6a and ADAM6b are inserted into human heavy chain genomic sequence. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it should be noted that priority document teaches modifying a heavy chain allele of ES cell by inserting human heavy and/or kappa light chain variable gene segment in  teaches that the method further comprising; providing the ES cell from said humanized mouse discussed above and electroporating said ES containing the humanized heavy chain locus to create modified ES cells comprising a mouse genomic sequence ectopically placed that comprises mouse ADAM6 sequences within a humanized heavy chain locus to produce a mouse bearing a humanized heavy chain locus containing an ectopic mouse genomic sequence comprising mouse ADAM6 sequences (see para. 119) to produce antigen specific antibody (see para. 89 of the priority document), it is applicable to the rejection. The ‘650 application further discloses the position of the intergenic sequence in mice that encodes ADAM6a and ADAM6b renders the intergenic sequence susceptible to modification when modifying an endogenous mouse heavy chain. When VH gene segments are deleted or replaced, or when DH gene segments are deleted or replaced, there is a high probability that a resulting mouse will exhibit a severe deficit in fertility. In order to compensate for the deficit, the mouse is modified to include a nucleotide sequence that encodes a protein that will complement the loss in ADAM6 activity due to a modification of the endogenous mouse ADAM6 locus. In various embodiments, the complementing nucleotide sequence is one that encodes a mouse ADAM6a, a mouse ADAM6b, or a homolog or ortholog or functional fragment thereof that rescues the fertility deficit (see para. 153. Thus, contrary to applicant’s argument, priority document provided explicit provided the guidance and roadmap to make and use of a fertile male mouse that is reduced to practice in US non-provisional application. In view of foregoing, the teaching of MacDonald is fully supported by the priority documents. 
On pages 19-22 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant’s argument pertaining to newly added limitations and arguments are obvious over Lonberg and Chen as discussed supra. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanamachi et al. (W02007/117410) teaches provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1).
Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) discloses immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51).
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632